EXHIBIT 10(f)

 

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT (as amended, modified, or supplemented from
time to time, this "Agreement"), made effective June 29, 2001, by and between
AIRBORNE EXPRESS, INC., a Delaware corporation, having a place of business at
3101 Western Avenue, Seattle, Washington 98121 (the "Debtor"), and WACHOVIA
BANK, N.A., a national banking association (the "Collateral Agent"), having
offices located at 191 Peachtree Street, Atlanta, GA 30303.

PRELIMINARY STATEMENTS:

(1)                                       Except as otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined. Certain terms used herein are
defined in Section 1 hereof.

(2)                                       This Agreement is one of the
"Collateral Documents" described in, and is made pursuant to, that certain
Amended and Restated Credit Agreement dated as of the Closing Date by and among
Airborne Express, Inc., a Delaware corporation ("Express") and formerly known as
Airborne Freight Corporation, a Delaware corporation ("AFC"), ABX Air, Inc., a
Delaware corporation ("ABX" and Express, each, a "Borrower" and together,
jointly and severally, the "Borrowers"), Airborne, Inc., a Delaware corporation,
as the "Parent," the financial institutions named as lenders therein (together
with their respective successors and assigns, the "Lenders" and, each
individually, a "Lender"), and Wachovia Bank, N.A., a national banking
association ("Wachovia"), as the Administrative Agent for the Lenders under the
agreement and as Collateral Agent, which agreement amends and restates that
certain Credit Agreement dated as of July 27, 2000, by and among AFC, the
Lenders, and Wachovia as Administrative Agent and Collateral Agent as amended by
that certain First Amendment to Credit Agreement dated as of April 20, 2001, by
and among Airborne, Inc., a Delaware corporation ("Airborne"), the Lenders, and
Wachovia as Administrative Agent, as further amended by that certain Second
Amendment to Credit Agreement dated as of May 31, 2001, by and among Airborne,
the Lenders, and Wachovia as Administrative Agent(collectively, together with
any and all concurrent or subsequent exhibits, schedules, extensions,
supplements, amendments or modifications thereto, the "Credit Agreement").
Pursuant to a Joinder Agreement dated as of December 26, 2000, Airborne assumed
AFC's obligations as "Borrower" under the Credit Agreement, and AFC was released
from its obligations as "Borrower" under the Credit Agreement.

(3)                                       The Credit Agreement provides for,
among other things, loans or advances, the issuance of letters of credit, and
other extensions of credit to or for the benefit of the Borrowers of up to
$275,000,000, with such loans or advances being evidenced by promissory notes
(the "Facility Notes").

(4)                                       AFC entered into an Indenture dated as
of December 15, 1992, as supplemented by that certain First Supplemental
Indenture dated as of September 15, 1995, relating to the Express' 7.35% Notes
due 2005, as further supplemented by that certain Second Supplemental Indenture
Relating to AFC's 8-7/8% Notes Due 2002 dated February 12, 1997, and as further
supplemented by that certain Third Supplemental Indenture dated as of the
Closing Date (herein, as amended or otherwise modified, restated, supplemented
or replaced from time to time, the "Indenture"), pursuant to which Express,
formerly known as AFC, (i) may issue and sell its debentures, notes, or other
evidences of indebtedness and (ii) has, prior to the date hereof, issued and
sold to certain purchasers (the "Noteholders," such term to include their
successors and assigns) (A) $100,000,000 aggregate original principal amount of
its "7.35% Notes Due September 15, 2005" (the "1995 Notes") and (B) $100,000,000
aggregate original principal amount of its "8-7/8% Notes Due December 15, 2002"
(the "1992 Notes," and together with the 1995 Notes, the "Indenture Debt," such
term to include all debentures, notes, or other evidences of indebtedness issued
pursuant to the Indenture in addition to, issued in exchange for, or issued in
replacement of any Indenture Debt existing on the date hereof). Express, in its
capacity as issuer of the Indenture Debt, together with its successors and
assigns, shall be referred to herein as the "Indenture Debt Issuer."

(5)                                       Subject to certain exceptions which
are not applicable hereto, Section 1008 of the Indenture prohibits any Debtor
from creating any security interests in certain of the Debtors' property unless
the Indenture Debt is equally and ratably secured by such security interest.

(6)                                       The Debtor is the owner of certain
trademarks and service marks more fully described in the Schedule annexed hereto
and hereby made a part hereof (the "Schedule") and all signs and symbols
associated therewith, together with the goodwill of the Debtor's business
symbolized and represented by such trademarks and service marks and the proceeds
thereof (herein collectively the "Collateral").

(7)                                       This Agreement is made in favor of the
Collateral Agent for the benefit of the Lenders and the Noteholders
(collectively the "Secured Creditors") to equally and ratably secure the Secured
Obligations (as defined herein).

(8)                                       It is a condition precedent to the
making of Loans and the issuance of, and participation in, Letters of Credit
under the Credit Agreement that the Debtor shall have executed and delivered to
the Collateral Agent this Agreement.

(9)                                       The Debtor's desire to execute this
Agreement to satisfy the conditions described in the preceding paragraphs (5)
and (8).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

1.                  The following terms shall have the meanings herein specified
unless the context otherwise requires. Such definitions shall be equally
applicable to the singular and plural forms of the terms defined.

"Collateral Agent" shall have the meaning provided in the first paragraph of
this Agreement.

"Collateral Agent Expenses" shall mean (a) all costs or expenses which any
Debtor is required to pay or cause to be paid under this Agreement or any other
Collateral Document and which are paid or advanced by the Collateral Agent
pursuant to the provisions of the Collateral Documents; (b) all taxes and
insurance premiums of every nature and kind which any Borrower is required to
pay or cause to be paid under this Agreement or any other Collateral Document
and which are paid or advanced by the Collateral Agent pursuant to the
provisions of any Collateral Document; (c) all filing, recording, publication
and search fees paid or incurred by the Collateral Agent in connection with the
transactions contemplated by this Agreement or the other Collateral Documents;
(d) all costs and expenses paid or incurred by the Collateral Agent (with or
without suit), to correct any default or enforce any provisions of any
Collateral Document or in gaining possession of, maintaining, handling,
preserving, storing, refurbishing, appraising, selling, preparing for sale
and/or advertising to sell the Collateral, whether or not a sale is consummated;
(e) all costs and expenses of suit paid or incurred by the Collateral Agent in
enforcing or defending this Agreement or any other Collateral Document; and (f)
attorneys' fees and expenses paid or incurred by the Collateral Agent in
advising, structuring, drafting, reviewing, amending, terminating, enforcing,
defending or concerning this Agreement or any other Collateral Document, whether
or not suit is brought, and including any action brought in any Insolvency
Proceeding.

"Credit Agreement" shall have the meaning provided in the Preliminary Statements
of this Agreement.

"Facility Obligations" shall mean all "Obligations" as such term is defined in
the Credit Agreement.

"Indenture" shall have the meaning given such term in the Preliminary Statements
of this Agreement.

"Indenture Debt" shall have the meaning provided in the Preliminary Statements
of this Agreement.

"Indenture Documents" shall mean the Indenture, all documents or instruments
evidencing the Indenture Debt and all other documents now or hereafter executed
and delivered by the Indenture Debt Issuer, the Parent, or any subsidiary,
including and without limitation either of the Borrowers and the Debtor for the
benefit of the Trustee or Noteholders.

"Insolvency Proceeding" shall mean any proceeding commenced by or against any
person or entity, under any provision of the federal Bankruptcy Code, as
amended, or under any other bankruptcy or insolvency law, including, but not
limited to, assignments for the benefit of creditors, formal or informal
moratoriums, compositions or extensions with some or all creditors.

"Lender" and "Lenders" shall have the meaning provided in the Preliminary
Statements of this Agreement.

"Noteholder" shall have the meaning provided in the Preliminary Statements of
this Agreement.

"Trademark Proceeds" shall have the same meaning given the term "proceeds" under
the UCC or under other relevant law and, in any event, shall include, but not be
limited to (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Collateral Agent or a Debtor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to a Debtor from time to time in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental authority (or any Person
acting under color of governmental authority); (iii) any and all accounts,
general intangibles, contract rights, inventory, equipment, money, drafts,
instruments, deposit accounts, or other tangible and intangible property of the
Debtor resulting from the sale (authorized or unauthorized) or other disposition
of the Collateral, including, without limitation, the net earnings of any lease,
license, or other agreement relative to the use of the Collateral, or any
portion thereof, and any proceeds of such proceeds; (iv) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral; and (v) proceeds from the sale, transfer, or other disposition of
the Collateral by the Collateral Agent.

"Trustee" shall mean the trustee under the Indenture and includes its successors
and assigns.

2.                  The Debtor hereby pledges, mortgages, and grants a security
interest in and to the Collateral Agent, for the ratable benefit of the Lenders,
all of its right, title and interest in and to the Collateral, together with all
monies and claims for monies now or hereafter due or payable thereon or in
respect thereof, to secure the payments and performances when due of all the
following (collectively, the "Secured Obligations"):

(a)                the Borrowers' full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise), and the due performance, of
all Facility Obligations; and

(b)               the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all principal of, and interest on,
the Indenture Debt, and the due performance of all other obligations of the
Debtor arising under or in connection with the Indenture Documents; and

(c)                all obligations and liabilities of the Debtor under this
Agreement, any Subsidiary Guaranty, Parent Guaranty, or any other Loan Document
to which the Debtor is a party; and

(d)               all obligations and liabilities of the Debtor under the
Indenture Documents to which it is a party; and

(e)                all other obligations and liabilities owing by the Debtor to
any of the Administrative Agent, the Collateral Agent, the Trustee, any Lender,
or any Noteholder under this Agreement, the Credit Agreement or any other Loan
Document, or the Indenture Documents (including, without limitation,
indemnities, fees and other amounts payable thereunder); and

(f)                 the full and prompt payment when due of any and all
Collateral Agent Expenses;

in all cases whether now existing, or hereafter incurred under, arising out of,
or in connection with, this Agreement, the Credit Agreement or any other Loan
Document, or the Indenture Documents, including any such interest or other
amounts which, but for any automatic stay under Section 362(a) of the Bankruptcy
Code, would become due. It is acknowledged and agreed that the term "Secured
Obligations" shall include, without limitation, extensions of credit and
issuances of securities of the types described above, whether outstanding on the
date of this Agreement or extended or purchased from time to time after the date
of this Agreement.

 

3.                  Subject to the provisions of Paragraph 6 hereof, it is the
intention of the parties that the Debtor continue to have the use of the
Collateral, including without limitation the above-described trademarks and
service marks and the goodwill of the business associated therewith and
represented thereby to control the nature and quality of the goods manufactured
and sold under said trademarks and service marks, and, upon the payment and
performance in full of all of the Secured Obligations, as herein set forth, and
the cancellation of all of the Letters of Credit, the security interest of the
Collateral Agent in the Collateral shall be released and thereafter the
Collateral Agent shall no longer have any interest therein.

4.                  The Debtor will pay all filing fees with respect to the
security interest created hereby which the Collateral Agent may deem necessary
or advisable in order to perfect and continue perfected its security interest in
the Collateral.

5.                  The Debtor represents and warrants that the Debtor lawfully
possesses and owns the Collateral and that, except for the security interest in
favor of the Collateral Agent granted hereby, the Collateral will be kept free
from all liens, security interests, claims and encumbrances whatsoever; that the
Debtor has not made or given any prior assignments or transfers of the
Collateral or any prior security interests in the Collateral that have not been
fully released; that the Collateral is and will continue to be, in all respects,
in full force and effect; and that the Debtor has no knowledge of any
infringements of the Collateral, except as expressly disclosed to the Collateral
Agent.

6.                  If an "Event of Default" shall be in existence under the
Credit Agreement (as such term is defined in the Credit Agreement), then the
Debtor shall be in default hereunder and the Collateral Agent shall have all the
rights and remedies of a secured party under the applicable Uniform Commercial
Code and any other applicable state or federal laws. The Collateral Agent shall
give the Debtor reasonable notice of the time and place of any public sale of
the Collateral or the time after which any private sale of the Collateral or any
other intended disposition thereof is to be made. Unless otherwise provided by
law, the requirement of reasonable notice shall be met if such notice is mailed,
postage prepaid, to the address of the Debtor shown herein at least 10 days
before the date of such sale of disposition. In addition to the foregoing and
all other rights and remedies of the Collateral Agent, during the existence of
any default by the Debtor, the Collateral Agent shall thereupon have the
immediate right to transfer to itself, the Lenders or any one of them or to
sell, assign and transfer to any other person:

(a)                all right, title and interest in and to the Collateral,
including without limitation the trademarks and service marks specified in the
Schedule, together with the goodwill of the Debtor's business symbolized and
associated with such trademarks and service marks; and

(b)               ownership of the Debtor's entire inventory of labels and
decals not then affixed to its products and ownership of the right to operate
and control the business under the marks specified in the Schedule.

A formal irrevocable power of attorney is being executed and delivered by the
Debtor to the Collateral Agent to enable such rights to be carried out. The
Debtor agrees that, in the event the Collateral Agent exercises said power in
accordance with its terms, after written notification of such exercise from the
Collateral Agent to the Debtor, unless the Collateral Agent shall otherwise
consent, the Debtor shall never thereafter, without the written authorization of
the owner or owners of the trademarks and service marks specified in the
Schedule, use any of the marks specified in the Schedule or any mark closely
similar thereto, on or in connection with the same or any related goods either
in the United States of America, its territories or possessions or in countries
outside the United States.

7.                  Trademark Proceeds shall be applied in the same manner as
"Proceeds" are applied pursuant to Section 5.4 of that certain Security
Agreement dated as of the Closing Date by and among Airborne Express, Inc., ABX
Air, Inc., Airborne, Inc., Wilmington Air Park, Inc., Sky Courier, Inc.,
Aviation Fuel, Inc., Sound Suppression, Inc., Airborne FTZ, Inc., and other
parties which may from time to time be joined as Assignors thereunder, and
Wachovia Bank, N.A., as Collateral Agent. The Debtor shall be liable for any
deficiency.

8.                  The Debtor agrees to execute and deliver to the Collateral
Agent any further documentation or papers, and take all such other actions, as
are necessary to carry out the intent or purpose of this Agreement, without any
charge or expense to the Collateral Agent or the Lenders. Moreover, Debtor
agrees from time to time to execute and deliver to the Collateral Agent any
further documentation or papers, and take all such other actions, as are
necessary to further document, attach, or perfect the Collateral Agent's
security interest in any other of the Debtor's trademarks, tradenames, or
service marks (regardless of whether such trademarks, tradenames, or service
marks are listed on the Schedule or constitute part of the Trademark Collateral
described herein) as to which the Collateral Agent has a security interest under
this or any other Collateral Document.

9.                  The Debtor will defend at its own cost and expense any
action, claims or proceeding affecting the Collateral or the interest of the
Collateral Agent or the Lenders therein. The Debtor agrees to reimburse the
Collateral Agent or the Lenders for all costs and expenses incurred by the
Collateral Agent or the Lenders in defending any such action, claim or
proceeding.

10.              This Agreement shall be in addition to all other present and
future instruments, documents and agreements between the Debtor and the
Collateral Agent; it shall not be deemed to affect, modify or limit any of the
same or any rights of the Collateral Agent thereunder, and all of the Collateral
Agent's rights and remedies, hereunder, thereunder, at law or in equity are
cumulative. It is further understood and agreed that, in the event of default,
the Collateral Agent shall have no obligation to marshal any assets presently or
hereafter pledged to the Collateral Agent or the Lenders by the Debtor, whether
under this Agreement or otherwise.

11.              Any provision hereof contrary to, prohibited by or invalid
under, any laws or regulations shall be inapplicable and deemed omitted
herefrom, but shall not invalidate the remaining provisions hereof.

12.              The benefits and burdens of this Agreement shall inure to the
benefit of and be binding upon the respective successors and the permitted
assigns of the parties.

13.              The Debtor agrees that the validity, interpretation and
enforcement of the Agreement and all rights hereunder shall be governed by the
laws of the State of Georgia.

14.              The Debtor and the Collateral Agent hereby irrevocably waives
all right to a trial by jury in any action, proceeding or counterclaim arising
out of or relating to this agreement or the transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY BLANK]


IN WITNESS WHEREOF, the Debtor has caused this Trademark Security Agreement to
be duly executed, under seal, by its authorized officer as of the date first
above written.

AIRBORNE EXPRESS, INC. (SEAL)

 

 

By: /s/ Lanny H. Micheal

 

Title: Senior Vice President and CFO__



 


Accepted at Atlanta, Georgia

 

WACHOVIA BANK, N.A., asCollateral Agent

 

 

By: ___/s/ Howard Kim__

 

Title: __Senior Vice President______


STATE OF __Washington_______ )

) SS

COUNTY OF ___King_________ )

 

 

On __June 29,__, 2001, before me, the undersigned, a notary public in and for
said State, personally appeared _Lanny H. Michael_______________, known to me to
be the ____Senior Vice President and CFO____ of Airborne Express, Inc., the
corporation that executed the within instrument, and acknowledged to me that
such corporation executed the within instrument pursuant to its by-laws or a
resolution of its board of directors.

WITNESS my hand and official seal.

_/s/ Janell Cote_______

Notary Public

 


STATE OF ___Georgia_______ )

) SS

COUNTY OF ___Fulton____ )

 

 

On __June 29, 2001, before me, the undersigned, a notary public in and for said
State, personally appeared _Howard Kim___________, known to me to be the
____Senior Vice President______ of Wachovia Bank, N.A., the corporation that
executed the within instrument, and acknowledged to me that such corporation
executed the within instrument pursuant to its by-laws or a resolution of its
board of directors.

WITNESS my hand and official seal.

 

 

___/s/ Linda L. Walling_____

Notary Public


SCHEDULE TO THE TRADEMARK SECURITY AGREEMENT
BETWEEN
airborne express, inc.
AND
wachovia bank, n.a., AS collateral AGENT

U.S. TRADEMARK AND SERVICE MARK REGISTRATIONS

 

Mark

 

 

Registration/

Application No.

Airborne@Home

2,375,004

 

Airborne & Design

1,093,416

 

 

Airborne Express & Design

 

2,283,275

Airborne Express

1,437,512

 

 

Letter Express and Design

1,735,312

 

Airborne Logistics Services

 

Airborne Global Post

 

Express Pack

 

Airborne Letter Express

 

Letter Express

 

2,228,008

 

2,094,762

 

1,083,949

 

1,367,072

 

1,735,312

 

 


IRREVOCABLE POWER OF ATTORNEY

Airborne Express, Inc., a Delaware corporation (the "Debtor"), hereby grants to
WACHOVIA BANK, N.A., a national banking association, as Collateral Agent, the
exclusive Irrevocable Power of Attorney to transfer to WACHOVIA BANK, N.A., or
to any designee of WACHOVIA BANK, N.A., all trademarks, service marks, trademark
and service mark registrations and trademark and service mark applications
listed on the Schedule attached to the Trademark Security Agreement dated as of
June 29, 2001, between Airborne Express, Inc., and WACHOVIA BANK, N.A., (a copy
of which Schedule is attached hereto) together with the goodwill of the business
therein and the Debtor's entire inventory of labels and decals bearing such
marks not affixed to its products, and the right to operate and control, sell,
assign, and transfer the business under those marks under the following terms
and conditions:

1.                  the Power of Attorney granted hereunder shall be effective
as of the date hereof and shall last for as long as any now existing or
hereafter arising indebtedness, liabilities or obligations of the Debtor to the
Lenders for which WACHOVIA BANK, N.A., is acting as Collateral Agent is
outstanding;

2.                  the Power of Attorney granted herein shall be irrevocable
throughout the duration of its life as specified in Paragraph 1 hereinabove;

3.                  the Power of Attorney granted herein shall only be
exercisable by WACHOVIA BANK, N.A., following the occurrence of a default as
provided in that certain Trademark Security Agreement dated as of June 29, 2001,
between the Debtor and WACHOVIA BANK, N.A., as Collateral Agent; and

4.                  WACHOVIA BANK, N.A., shall give the Debtor five (5) days
prior written notice of the exercise of this power, and the waiver by WACHOVIA
BANK, N.A., of any particular default referred to in Paragraph 3 hereinabove
shall have no force or effect unless in writing and signed by an authorized
officer of WACHOVIA BANK, N.A. Even then such waiver shall not constitute or be
considered a waiver of any other default or event of default then existing or
thereafter arising, whether similar or not.

IN WITNESS WHEREOF the Debtor has caused this Power of Attorney to be executed
effective as of June 29, 2001.

AIRBORNE EXPRESS, INC.

 

 

By: ___/s/ Lanny H. Michael_________

 

Title: _Senior Vice President and CFO


STATE OF __Washington_______ )

) SS

COUNTY OF ___King_________ )

 

 

On __June 29,__, 2001, before me, the undersigned, a notary public in and for
said State, personally appeared _Lanny H. Michael_______________, known to me to
be the ____Senior Vice President and CFO____ of Airborne Express, Inc., the
corporation that executed the within instrument, and acknowledged to me that
such corporation executed the within instrument pursuant to its by-laws or a
resolution of its board of directors.

WITNESS my hand and official seal.

_/s/ Janell Cote_______

Notary Public

 

 


 

SCHEDULE TO THE TRADEMARK SECURITY AGREEMENT
BETWEEN
airborne express, inc.
AND
wachovia bank, n.a., AS collateral AGENT

U.S. TRADEMARK AND SERVICE MARK REGISTRATIONS

 

Mark

 

 

Registration/

Application No.

Airborne@Home

2,375,004

 

Airborne & Design

1,093,416

 

 

Airborne Express & Design

 

2,283,275

Airborne Express

1,437,512

 

 

Letter Express and Design

1,735,312

 

Airborne Logistics Services

 

Airborne Global Post

 

Express Pack

 

Airborne Letter Express

 

Letter Express

 

2,228,008

 

2,094,762

 

1,083,949

 

1,367,072

 

1,735,312

 

 

 

 

 

 

 

 